Exhibit 10.4 Amended and Restated Employment Agreement between Flushing
Financial Corporation and Maria A. Grasso
 
 
FLUSHING FINANCIAL CORPORATION
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) entered into as of July
15, 2013, by and between Flushing Financial Corporation, a Delaware corporation
having its executive offices at 1979 Marcus Avenue, Suite E140, Lake Success,
New York 11042 (the “Holding Company”), and Maria A. Grasso, residing at
(address) (“Officer”).
 
W I T N E S S E T H:
 
WHEREAS, the Holding Company and the Officer are parties to an Employment
Agreement dated as of May 1, 2006 and amended and restated on December 5, 2008
(the “Original Employment Agreement”); and
 
WHEREAS, the Holding Company considers the availability of the Officer’s
services to be important to the successful management and conduct of the Holding
Company’s business and desires to secure for itself the availability of her
services; and
 
WHEREAS, for purposes of securing for the Holding Company the Officer’s
continued services, the Board of Directors of the Holding Company (“Board”) has
authorized the proper officers of the Holding Company to enter into an
employment agreement with the Officer on the terms and conditions set forth
herein; and
 
WHEREAS, the Officer is willing to make her services available to the Holding
Company on the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations hereinafter set forth, the Holding Company and the Officer hereby
agree as follows:
 
 
Section 1.
Employment.

 
The Holding Company hereby agrees to employ the Officer, and the Officer hereby
agrees to accept such employment, during the period and upon the terms and
conditions set forth in this Agreement.
 
 
Section 2.
Employment Period.

 
(a)           Except as otherwise provided in this Agreement to the contrary,
the terms and conditions of this Agreement shall be and remain in effect during
the period of employment (“Employment Period”) established under this section
2.  The Employment Period under this Amended and Restated Employment Agreement
shall be for a term commencing on the date hereof and ending on November 21,
2015, plus such extensions as are provided pursuant to section 2(b) of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
(b)           On or as of July 1, 2014, and on or as of each July 1 thereafter,
the Employment Period shall be extended for one additional year if and only if
the Board shall have authorized the extension of the Employment Period prior to
July 1 of such year and the Officer shall not have notified the Holding Company
prior to July 1 of such year that the Employment Period shall not be so
extended.  If the Board shall not have authorized the extension of the
Employment Period prior to July 1 of any such year, or if the Officer shall have
given notice of nonextension to the Holding Company prior to July 1 of such
year, then the Employment Period shall not be extended pursuant to this section
2(b) at any time thereafter and shall end on the last day of its term as then in
effect.
 
(c)           Upon the termination of the Officer’s employment with the Holding
Company, the extensions provided pursuant to section 2(b) shall cease (if such
extensions have not previously ceased).
 
(d)           Notwithstanding anything herein to the contrary, the Employment
Period shall end and the Officer’s employment with the Holding Company shall
terminate on the date on which the Officer’s employment with Flushing Bank
terminates.
 
 
Section 3.
Title and Duties.

 
On the date on which the Employment Period commences, the Officer shall hold the
position of Executive Vice President/Chief Operating Officer and Corporate
Secretary of the Holding Company with all of the powers and duties incident to
such position under law and under the by-laws of the Holding Company.  During
the Employment Period, the Officer shall:  (a) devote her full business time and
attention (other than during weekends, holidays, vacation periods and periods of
illness or approved leaves of absence) to the business and affairs of the
Holding Company and its subsidiaries and use her best efforts to advance the
interests of the Holding Company and its subsidiaries, including reasonable
periods of service as an officer and/or board member of trade associations,
their related entities and charitable organizations; and (b) perform such
reasonable additional duties, as may be assigned to her by or under the
authority of the Board.   The Officer shall also serve as an officer of Flushing
Bank (the “Bank”) pursuant to the Amended and Restated Employment Agreement
between the Officer and the Bank dated as of the date hereof (“Bank Employment
Agreement”).  The Holding Company hereby acknowledges that the Officer’s service
under this Agreement shall not be deemed to materially interfere with the
Officer’s performance under the Bank Employment Agreement or otherwise result in
a breach of the Bank Employment Agreement.  The Officer shall have such
authority as is necessary or appropriate to carry out her duties under this
Agreement.
 
 
Section 4.
Compensation.

 
In consideration for services rendered by the Officer under this Agreement:
 
 
2

--------------------------------------------------------------------------------

 
(a)           The Holding Company shall pay to the Officer a salary at an annual
rate equal to the greater of (i) $467,573 or (ii) such higher annual rate as may
be prescribed by or under the authority of the Board (the “Current
Salary”).  The Officer will undergo an annual salary and performance review on
or about January 1 of each year commencing in 2014.  The Current Salary payable
under this section 4 shall be paid in approximately equal installments in
accordance with the Holding Company’s customary payroll practices.
 
(b)           The Officer shall be eligible to participate in any bonus plan
maintained by the Holding Company for its officers and employees.  If the
Officer shall earn any bonus under any bonus plan of the Bank but such bonus
shall not be paid by the Bank, the Holding Company shall pay such bonus to the
Officer.
 
 
Section 5.
Employee Benefits and Other Compensation.

 
(a)           Except as otherwise provided in this Agreement, the Officer shall,
during the Employment Period, be treated as an employee of the Holding Company
and be entitled to participate in and receive benefits under the Holding
Company’s employee benefit plans and programs, as well as such other
compensation plans or programs (whether or not employee benefit plans or
programs), as the Holding Company may maintain from time to time, in accordance
with the terms and conditions of such employee benefit plans and programs and
compensation plans and programs and with the Holding Company’s customary
practices.
 
(b)           The Holding Company shall provide the Officer with a suitable
automobile for use in the performance of the Officer’s duties hereunder and
shall reimburse the Officer for all expenses incurred in connection therewith in
accordance with Holding Company policies (but in no event later than the last
day of the calendar year next following the calendar year in which the expenses
were incurred).
 
(c)           The Officer shall be entitled, without loss of pay, to vacation
time in accordance with the policies periodically established by the Board for
senior management officials of the Holding Company, which shall in no event be
less than four weeks in each calendar year.  Except as provided in section 7(b),
the Officer shall not be entitled to receive any additional compensation from
the Holding Company on account of her failure to take a vacation, nor shall she
be entitled to accumulate unused vacation from one calendar year to the next
except to the extent authorized by the Board for senior management officials of
the Holding Company.
 
 
Section 6.
Working Facilities and Expenses.

 
The Officer’s principal place of employment shall be at the offices of the
Holding Company in Nassau County or Queens County, New York or at such other
location upon which the Holding Company and the Officer may mutually agree.  The
Holding Company shall provide the Officer, at her principal place of employment,
with a private office, stenographic services and other support services and
facilities consistent with her position with the Holding Company and necessary
or appropriate in connection with the performance of her duties under this
Agreement.  The Holding Company shall reimburse the Officer for her ordinary and
necessary business expenses, including, without limitation, travel and
entertainment expenses, incurred in connection with the performance of her
duties under this Agreement, upon presentation to the Holding Company of an
itemized account of such expenses in such form as the Holding Company may
reasonably require.  Such reimbursements shall be made in accordance with
Holding Company policies (but in no event later than the last day of the
calendar year next following the calendar year in which the expenses were
incurred).
 
 
3

--------------------------------------------------------------------------------

 
 
Section 7.
Termination with Holding Company Liability.

 
(a)           In the event that the Officer’s employment with the Bank and/or
the Holding Company shall terminate during the Employment Period on account of:
 
(i)           the Officer’s voluntary resignation from employment with the Bank
and the Holding Company within one year following an event that constitutes
“Good Reason,” which is defined as:
 
(A)           the failure of the Bank to elect or to reelect the Officer to
serve as its Executive Vice President/Chief Operating Officer and Corporate
Secretary, or such other position as the Officer consents to hold, or the
failure of the Holding Company to elect or reelect the Officer to serve as its
Executive Vice President/Chief Operating Officer and Corporate Secretary, or
such other position as the Officer consents to hold;
 
(B)           the failure of the Bank or the Holding Company to cure a material
adverse change made by it in the Officer’s functions, duties, or
responsibilities in her position with the Bank or the Holding Company,
respectively, within sixty days following written notice thereof from the
Officer;
 
(C)           the failure of the Bank or the Holding Company to maintain the
Officer’s principal place of employment at its offices in Nassau County or
Queens County, New York or at such other location upon which the Bank or the
Holding Company and the Officer may mutually agree;
 
(D)           the failure of the Board to extend the Employment Period within
the times provided in section 2(b) or the failure of the Bank’s board of
directors to extend the Employment Period under the Bank Employment Agreement
within the times provided in section 2(b) of such Agreement; provided, however,
that such failure shall not constitute Good Reason until the earlier of 30 days
after any determination by the Board or the Bank’s board of directors that the
Employment Period shall not be so extended or August 1 of such year;
 
(E)           the failure of the Bank or the Holding Company to cure a material
breach of the Bank Employment Agreement or this Agreement by the Bank or the
Holding Company, respectively, within sixty days following written notice
thereof from the Officer; or
 
 
4

--------------------------------------------------------------------------------

 
(F)           after a Change of Control (as defined in section 10), the failure
of any successor company to the Bank to assume the Bank Employment Agreement or
of any successor company to the Holding Company to assume this Agreement.
 
(ii)           the discharge of the Officer by the Bank or the Holding Company
for any reason other than (A) for “Cause” as defined in section 8(b) of this
Agreement or (B) the Officer’s death or “Disability” as defined in section 9(a)
of this Agreement; or
 
(iii)           the Officer’s voluntary resignation from employment with the
Bank and the Holding Company for any reason within the sixty-day period
commencing six months following a Change of Control as defined in section 10;
 
then the Holding Company shall provide the benefits and pay to the Officer as
liquidated damages the amounts provided for under section 7(b).
 
(b)           Upon the termination of the Officer’s employment with the Bank
and/or the Holding Company under circumstances described in section 7(a), the
Holding Company shall pay and provide to the Officer:
 
(i)           her earned but unpaid Current Salary as of the date of
termination, plus an amount representing any accrued but unpaid vacation time
and floating holidays, which amounts shall be paid within thirty days of
termination; and her earned but unpaid bonus for the year prior to the year of
termination, which shall be paid at the same time as bonuses for such year are
paid to active employees;
 
(ii)           (A) if the Officer’s termination of employment occurs after a
Change of Control, a pro rata portion of her bonus for the year of termination,
determined by multiplying the amount of the bonus earned by the Officer for the
preceding calendar year by the number of full months of employment during the
year of termination, and dividing by 12, which amount shall be paid within
thirty days of termination; or (B) if the Officer’s termination of employment
occurs prior to a Change of Control, a pro rata portion of her bonus for the
year of termination, determined by multiplying the amount of the bonus which
would have been earned by the Officer for the year of termination if she had
remained in employment through the end of the year (but only to the extent of
achievement of the applicable performance standards for such year) by the number
of full months of employment during the year of termination, and dividing by 12,
which amount shall be paid at the same time as bonuses for such year are paid to
active employees;
 
(iii)           the benefits, if any, to which she is entitled as a former
employee under the Bank’s and the Holding Company’s employee benefit plans and
programs and compensation plans and programs, which shall be paid in accordance
with the terms of such plans and programs;
 
 
5

--------------------------------------------------------------------------------

 
(iv)           continued health and welfare benefits (including group life,
disability, medical and dental benefits), in addition to that provided pursuant
to section 7(b)(iii), to the extent necessary to provide coverage for the
Officer for the Severance Period (as defined in section 7(c)).  Such benefits
shall be provided through the purchase of insurance, and shall be equivalent to
the health and welfare benefits (including cost-sharing percentages) provided to
active employees of the Bank and the Holding Company (or any successor thereof)
as from time to time in effect during the Severance Period.  Where the amount of
such benefits is based on salary, they shall be provided to the Officer based on
the highest annual rate of Current Salary achieved by the Officer during the
Employment Period.  If the Officer had dependent coverage in effect at the time
of her termination of employment, she shall have the right to elect to continue
such dependent coverage for the Severance Period.  The benefits to be provided
under this paragraph (iv) shall cease to the extent that substantially
equivalent benefits are provided to the Officer (and/or her dependents) by a
subsequent employer of the Officer;
 
(v)           if the Officer is age 55 or older at the end of the Severance
Period, she shall be entitled to elect coverage for herself and her dependents
under the Bank’s and the Holding Company’s retiree medical and retiree life
insurance programs.  Such coverage, if elected, shall commence upon the
expiration of the Severance Period, without regard to whether the Officer
commences her pension benefit at such time, and shall continue for the life of
each of the Officer and her spouse and for so long as any other of her covered
dependents remain eligible.  The coverage and cost-sharing percentage of the
Officer and her dependents under such programs shall be those in effect under
such programs on the date of the Officer’s termination of employment with the
Bank or the Holding Company, and shall not be adversely modified without the
Officer’s written consent;  and
 
(vi)           within thirty days following her termination of employment with
the Bank or the Holding Company, a cash lump sum payment in an amount equal to
the Current Salary and bonus that the Officer would have earned pursuant to
sections 4(a) and 4(b), respectively, if she had continued working for the
Holding Company and the Bank for the Severance Period (basing such bonus on the
highest bonus, if any, paid to the Officer by the Bank or the Holding Company
under section 4(b) of the Bank Employment Agreement or this Agreement within the
three-year period prior to the date of termination.
 
The lump sum payable pursuant to clause (vi) of this section 7(b) is to be paid
in lieu of all other payments of Current Salary and bonus provided for under
this Agreement relating to the period following any such termination and shall
be payable without proof of damages and without regard to the Officer’s efforts,
if any, to mitigate damages.  The Holding Company and the Officer hereby
stipulate that the damages which may be incurred by the Officer following any
such termination of employment are not capable of accurate measurement as of the
date first above written and that the payments and benefits provided under this
section 7(b) are reasonable under the circumstances as a combination of
liquidated damages and severance benefits.  The Officer shall not be entitled to
any payment under this Agreement to make up for benefits that would have been
earned under the Bank’s Retirement Plan, 401(k) Savings Plan, and Supplemental
Savings Incentive Plan (SSIP), the Holding Company’s 2005 Omnibus Incentive Plan
had she continued working for the Bank and the Holding Company for the Severance
Period.
 
 
6

--------------------------------------------------------------------------------

 
(c)           For purposes of this section 7, the Severance Period means a
period of 24 months.
 
 
Section 8.
Termination for Cause or Voluntary

 
Resignation Without Good Reason.

 
(a)           In the event that the Officer’s employment with the Holding
Company shall terminate during the Employment Period on account of:
 
(i)           the discharge of the Officer by the Holding Company for Cause; or
 
(ii)           the Officer’s voluntary resignation from employment with the
Holding Company for reasons other than those constituting a Good Reason;
 
then the Holding Company shall have no further obligations under this Agreement,
other than (A) the payment to the Officer of her earned but unpaid Current
Salary as of the date of the termination of her employment, which amounts shall
be paid within thirty days of termination; and (B) the provision of such other
benefits, if any, to which she is entitled as a former employee under the Bank’s
and the Holding Company’s employee benefit plans and programs and compensation
plans and programs, which shall be paid in accordance with the terms of such
plans and programs.
 
(b)           For purposes of this Agreement, the term “Cause” means the
Officer’s (i) willful failure to perform her duties under this Agreement or
under the Bank Employment Agreement and failure to cure such failure within
sixty days following written notice thereof from the Holding Company or the
Bank, or (ii) intentional engagement in dishonest conduct in connection with her
performance of services for the Holding Company or the Bank or conviction of a
felony.
 
 
Section 9.
Disability or Death.

 
(a)           The Officer’s employment with the Holding Company may be
terminated for “Disability” if the Officer shall become disabled or
incapacitated during the Employment Period to the extent that she has been
unable to perform the essential functions of her employment for 270 consecutive
days, subject to the Officer’s right to receive from the Holding Company
following her termination due to Disability the following percentages of her
Current Salary under section 4 of this Agreement:  100% for the first six
months, 75% for the next six months and 60% thereafter for the remaining term of
the Employment Period (less in each case any benefits which may be payable to
the Officer under the provisions of disability insurance coverage in effect for
Bank and/or Holding Company employees), which shall be paid in accordance with
the Holding Company’s customary payroll practices.  In addition, the Officer
shall receive a cash lump sum equal to her earned but unpaid bonus for the year
prior to the year of termination, which shall be paid at the same time as
bonuses for such year are paid to active employees.
 
 
7

--------------------------------------------------------------------------------

 
(b)           In the event that the Officer’s employment with the Holding
Company shall terminate during the Employment Period on account of death, the
Holding Company shall promptly (but in any event within ninety days of the date
of death) pay the Officer’s designated beneficiaries or, failing any
designation, her estate a cash lump sum payment equal to her earned but unpaid
Current Salary.  In addition, the Holding Company shall pay the Officer’s
designated beneficiaries or, failing any designation, her estate her earned but
unpaid bonus for the year prior to the year of termination, which shall be paid
at the same time as bonuses for such year are paid to active employees.
 
(c)           In the event of the Officer’s termination of employment on account
of death or Disability prior to a Change of Control, the Compensation Committee
of the Bank or of the Holding Company may, in its sole discretion, award the
Officer a bonus for the year of termination, in an amount determined by such
Committee either at the time of termination of employment or at the time bonuses
to active employees are awarded, in which case the Holding Company shall pay
such bonus to the Officer or, in the event of death, her designated
beneficiaries or estate, as the case may be, promptly (but in any event within
thirty days) after it is awarded.  In the event of the Officer’s termination of
employment on account of death or Disability after a Change of Control, the
Holding Company shall promptly (but in any event within thirty days after
termination) pay the Officer or, in the event of death, her designated
beneficiaries or estate, as the case may be, a pro rata portion of her bonus for
the year of termination, determined by multiplying the amount of the bonus
earned by the Officer for the preceding calendar year by the number of full
months of employment during the year of termination, and dividing by 12.
 
 
Section 10.
Change of Control.

 
For purposes of this Agreement, the term “Change of Control” means:
 
(a)           the acquisition of all or substantially all of the assets of the
Bank or the Holding Company by any person or entity, or by any persons or
entities acting in concert;
 
(b)           the occurrence of any event if, immediately following such event,
a majority of the members of the Board of Directors of the Bank or the Holding
Company or of any successor corporation shall consist of persons other than
Current Members (for these purposes, a “Current Member” shall mean any member of
the Board of Directors of the Bank or the Holding Company as of July 18, 2000
and any successor of a Current Member whose nomination or election has been
approved by a majority of the Current Members then on the Board of Directors);
 
(c)           the acquisition of beneficial ownership, directly or indirectly
(as provided in Rule 13d-3 of the Securities Exchange Act of 1934 (the “Act”),
or any successor rule), of 25% or more of the total combined voting power of all
classes of stock of the Bank or the Holding Company by any person or group
deemed a person under Section 13(d)(3) of the Act; or
 
 
8

--------------------------------------------------------------------------------

 
(d)           approval by the stockholders of the Bank or the Holding Company of
an agreement providing for the merger or consolidation of the Bank or the
Holding Company with another corporation where the stockholders of the Bank or
the Holding Company, immediately prior to the merger or consolidation, would not
beneficially own, directly or indirectly, immediately after the merger or
consolidation, shares entitling such stockholders to 50% or more of the total
combined voting power of all classes of stock of the surviving corporation.
 
 
Section 11.
Excise Tax Gross-up.

 
In the event that the Officer becomes entitled to one or more payments (with a
“payment” including, without limitation, the vesting of an option or other
non-cash benefit or property, whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement with the Bank or the Holding Company or
any affiliated company or from or pursuant to the terms of the Flushing
Financial Corporation Employee Benefit Trust) (the “Total Payments”), which are
or become subject to the tax imposed by Section 4999 of the Internal Revenue
Code of 1986, as amended (the “Code”) (or any similar tax that may hereafter be
imposed) (the “Excise Tax”), the Holding Company shall pay to the Officer at the
time specified below an additional amount (the “Gross-up Payment”) (which shall
include, without limitation, reimbursement for any penalties and interest that
may accrue in respect of such Excise Tax) such that the net amount retained by
the Officer, after reduction for any Excise Tax (including any penalties or
interest thereon) on the Total Payments and any federal, state and local income
or employment tax and Excise Tax on the Gross-up Payment provided for by this
section 11, but before reduction for any federal, state or local income or
employment tax on the Total Payments, shall be equal to the sum of (a) the Total
Payments, and (b) an amount equal to the product of any deductions disallowed
for federal, state or local income tax purposes because of the inclusion of the
Gross-up Payment in the Officer’s adjusted gross income multiplied by the
highest applicable marginal rate of federal, state or local income taxation,
respectively, for the calendar year in which the Gross-up Payment is to be made.
 
For purposes of determining whether any of the Total Payments will be subject to
the Excise Tax and the amount of such Excise Tax,
 
(i)           the Total Payments shall be treated as “parachute payments” within
the meaning of Section 280G(b)(2) of the Code, and all “excess parachute
payments” within the meaning of Section 280G(b)(1) of the Code shall be treated
as subject to the Excise Tax, unless, and except to the extent that, in the
written opinion of independent compensation consultants or auditors of
nationally recognized standing selected by the Holding Company and reasonably
acceptable to the Officer (“Independent Auditors”), the Total Payments (in whole
or in part) do not constitute parachute payments, or such excess parachute
payments (in whole or in part) represent reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4) of the Code in excess
of the base amount within the meaning of Section 280G(b)(3) of the Code or are
otherwise not subject to the Excise Tax,
 
(ii)           the amount of the Total Payments which shall be treated as
subject to the Excise Tax shall be equal to the lesser of (A) the total amount
of the Total Payments or (B) the amount of excess parachute payments within the
meaning of Section 280G(b)(1) of the Code (after applying clause (i) above), and
 
 
9

--------------------------------------------------------------------------------

 
(iii)           the value of any non-cash benefits or any deferred payment or
benefit shall be determined by the Holding Company’s Independent Auditors
appointed pursuant to clause (i) above in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.
 
For purposes of determining the amount of the Gross-up Payment, the Officer
shall be deemed (A) to pay federal income taxes at the highest marginal rate of
federal income taxation for the calendar year in which the Gross-up Payment is
to be made; (B) to pay any applicable state and local income taxes at the
highest marginal rate of taxation for the calendar year in which the Gross-up
Payment is to be made, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes if paid in
such year (determined without regard to limitations on deductions based upon the
amount of the Officer’s adjusted gross income); and (C) to have otherwise
allowable deductions for federal, state and local income tax purposes at least
equal to those disallowed because of the inclusion of the Gross-up Payment in
the Officer’s adjusted gross income.  In the event that the Excise Tax is
subsequently determined to be less than the amount taken into account hereunder
at the time the Gross-up Payment is made, the Officer shall repay to the Holding
Company at the time that the amount of such reduction in Excise Tax is finally
determined (but, if previously paid to the taxing authorities, not prior to the
time the amount of such reduction is refunded to the Officer or otherwise
realized as a benefit by the Officer) the portion of the Gross-up Payment that
would not have been paid if such Excise Tax had been applied in initially
calculating the Gross-up Payment, plus interest on the amount of such repayment
at the rate provided in Section 1274(b)(2)(B) of the Code.  In the event that
the Excise Tax is determined to exceed the amount taken into account hereunder
at the time the Gross-up Payment is made (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-up
Payment), the Holding Company shall make an additional Gross-up Payment in
respect of such excess (plus any interest and penalties payable with respect to
such excess) at the time that the amount of such excess is finally determined
(but in no event later than the end of the calendar year next following the
calendar year in which the Officer remits the related taxes).
 
The Gross-up Payment provided for above shall be paid on the thirtieth day (or
such earlier date as the Excise Tax becomes due and payable to the taxing
authorities) after it has been determined that the Total Payments (or any
portion thereof) are subject to the Excise Tax (but in no event later than the
end of the calendar year next following the calendar year in which the Officer
remits the related taxes); provided, however, that if the amount of such
Gross-up Payment or portion thereof cannot be finally determined on or before
such day, the Holding Company shall pay to the Officer on such day an estimate,
as determined by the Holding Company’s Independent Auditors appointed pursuant
to clause (i) above, of the minimum amount of such payments and shall pay the
remainder of such payments (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code), as soon as the amount thereof can be
determined.  In the event that the amount of the estimated payments exceeds the
amount subsequently determined to have been due, such excess amount, together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code, shall
be repaid by the Officer to the Holding Company within five (5) days after
notice from the Holding Company of such determination.  If more than one
Gross-up Payment is made, the amount of each Gross-up Payment shall be computed
so as not to duplicate any prior Gross-up Payment.  The Holding Company shall
have the right to control all proceedings with the Internal Revenue Service that
may arise in connection with the determination and assessment of any Excise Tax
and, at its sole option, the Holding Company may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with any taxing
authority in respect of such Excise Tax (including any interest or penalties
thereon); provided, however, that the Holding Company’s control over any such
proceedings shall be limited to issues with respect to which a Gross-up Payment
would be payable hereunder and the Officer shall be entitled to settle or
contest any other issue raised by the Internal Revenue Service or any other
taxing authority.  The Officer shall cooperate with the Holding Company in any
proceedings relating to the determination and assessment of any Excise Tax and
shall not take any position or action that would materially increase the amount
of any Gross-up Payment hereunder.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 12.
No Effect on Employee Benefit

 
Plans or Compensation Programs.

 
Except as expressly provided in this Agreement, the termination of the Officer’s
employment during the term of this Agreement or thereafter, whether by the
Holding Company or by the Officer, shall have no effect on the rights and
obligations of the parties hereto under the Holding Company’s employee benefit
plans or programs or compensation plans or programs (whether or not employee
benefit plans or programs) that the Holding Company may maintain from time to
time.
 
 
Section 13.
Successors and Assigns.

 
This Agreement will inure to the benefit of and be binding upon the Officer, her
legal representatives and estate or intestate distributees, and the Holding
Company and its successors and assigns, including any successor by merger or
consolidation or a statutory receiver or any other person or firm or corporation
to which all or substantially all of the assets and business of the Holding
Company may be sold or otherwise transferred.
 
 
Section 14.
Notices.

 
Any communication to a party required or permitted under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one such
party may by written notice specify to the other party:
 
 
If to the Officer:

 
 
Maria A. Grasso

(address)
 
 
11

--------------------------------------------------------------------------------

 
 
If to the Holding Company:

 
 
Flushing Financial Corporation

1979 Marcus Avenue, Suite E140
Lake Success, New York 11042
Attention:  Corporate Secretary
 
 
Section 15.
Severability.

 
A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.
 
 
Section 16.
Waiver.

 
Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition.  A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought.  Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.
 
 
Section 17.
Counterparts.

 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, and all of which shall constitute one and the same
Agreement.
 
 
Section 18.
Governing Law.

 
This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without reference to conflicts of law
principles.
 
 
Section 19.
Headings.

 
The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section.  Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.
 
 
Section 20.
Entire Agreement; Modifications.

 
This instrument contains the entire agreement of the parties relating to the
subject matter hereof and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof, including the Employment Agreement dated as of May 1, 2006, as amended
and restated on December 5, 2008, by and between the Holding Company and the
Officer, other than the Bank Employment Agreement.  No modifications of this
Agreement shall be valid unless made in writing and signed by the parties
hereto.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 21.
Funding.

 
The Holding Company may elect in its sole discretion to fund all or a part of
its obligations to the Officer under this Agreement; provided, however, that
should it elect to do so, all assets acquired by the Holding Company to fund its
obligations shall be part of the general assets of the Holding Company and shall
be subject to all claims of the Holding Company’s creditors.
 
 
Section 22.
Guarantee.

 
The Holding Company guarantees the payment by the Bank of any and all benefits
and compensation to which the Officer is entitled under the Bank Employment
Agreement.
 
 
Section 23.
Non-duplication.

 
In the event that the Officer shall perform services for the Bank or any other
direct or indirect subsidiary of the Holding Company, any compensation or
benefits provided to the Officer by such other employer shall be applied to
offset the obligations of the Holding Company hereunder, it being intended that
this Agreement set forth the aggregate compensation and benefits payable to the
Officer for all services to the Holding Company and all of its direct or
indirect subsidiaries.  The Officer hereby acknowledges that if any payment made
or benefit provided by the Holding Company under this Agreement is also required
to be made or provided by the Bank under the Bank Employment Agreement, such
payment or benefit by the Holding Company under this Agreement shall offset the
payment required to be made or benefit required to be provided by the Bank under
the Bank Employment Agreement.
 
 
Section 24.
Required Regulatory Provisions.

 
Notwithstanding any other provision of this Agreement to the contrary, any
payments made to the Officer pursuant to this Agreement or otherwise are subject
to and conditioned upon their compliance with 12 U.S.C. section 1828(k) and any
regulations promulgated thereunder.
 
 
Section 25.
Compliance with Code Section 409A.

 
(a)           Notwithstanding the provisions of sections 7, 8, 9 and 11, if the
Officer is a specified employee within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), as determined by the
Board in accordance with the election made by the Holding Company for
determining specified employees, any amounts payable under sections 7, 8, 9 or
11 (and any other payments to which the Officer may be entitled) which
constitute “deferred compensation” within the meaning of Section 409A and which
are otherwise scheduled to be paid during the first six months following the
Officer’s termination of employment (other than any payments that are permitted
under Section 409A to be paid within six months following termination of
employment of a specified employee) shall be suspended until the six-month
anniversary of the Officer’s termination of employment (or the Officer’s death
if sooner), at which time all payments that were suspended shall be paid to the
Officer (or her estate) in a lump sum, together with interest on each suspended
payment at the prime rate (as reported in the Wall Street Journal) from the date
of suspension to the date of payment.
 
 
13

--------------------------------------------------------------------------------

 
(b)           Payment or reimbursement of each of the business expense payments
or other reimbursements called for by this Agreement with respect to any
calendar year shall not affect the amount eligible for payment or reimbursement
in any other calendar year, and such payments and reimbursements may not be
exchanged for cash or another benefit.
 
(c)           A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” (within the meaning of Code
Section 409A).
 
(d)           For purposes of Section 409A, each payment under sections 7, 8, 9
or 11 (and each other severance plan payment) will be treated as a separate
payment.
 
(e)           It is intended that this Agreement comply with the provisions of
Section 409A and the regulations and guidance of general applicability issued
thereunder so as to not subject the Officer to the payment of additional
interest and taxes under Section 409A, and in furtherance of this intent, this
Agreement shall be interpreted, operated and administered in a manner consistent
with these intentions.
 
IN WITNESS WHEREOF, the parties have signed this Agreement as of the day and
year first above written.
 
FLUSHING FINANCIAL CORPORATION




By: /s/ John R. Buran
_____________________________
Name:  John R. Buran
Title:    President and CEO


/s/ Maria A. Grasso
__________________________________
Maria A. Grasso



14

--------------------------------------------------------------------------------